NO. 07-06-0052-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 NOVEMBER 16, 2006
                           ______________________________

                            PATRICK MORGAN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

                FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                      NO. 4182; HONORABLE FELIX KLEIN, JUDGE
                          _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


      Following his open plea of guilty, appellant Patrick Morgan was convicted of

aggravated assault and sentenced to fifteen years confinement and $6,747.64 in

restitution. In presenting this appeal, counsel has filed an Anders1 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.




      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In support of her motion to withdraw, counsel certifies that she has diligently

reviewed the record, and in her opinion, the record reflects no reversible error upon which

an appeal arguably can be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio

1984, no pet.). Thus, she concludes the appeal is frivolous. In compliance with the

principles enunciated in Anders, counsel has presented one potential ground for appeal,

making references to the record, and has discussed why it does not present an arguably

meritorious ground. High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel

has also shown that she sent a copy of the brief to appellant and informed appellant that,

in her view, the appeal is without merit. In addition, counsel has demonstrated that she

notified appellant of his right to review the record and file a pro se response if he desired

to do so. Appellant subsequently filed a response, raising several issues.


       We have reviewed both the ground addressed by counsel and the issues raised by

appellant to determine whether there was any error which could plausibly support an

appeal. We have also conducted an independent review of the entire record. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State,

178 S.W.3d 824 (Tex.Crim.App. 2005). However, we have found no reversible error and

agree with counsel that the appeal is frivolous.




                                             2
       Accordingly, counsel's motion to withdraw is granted2 and the trial court’s judgment

is affirmed.




                                                James T. Campbell
                                                    Justice




Do not publish.




       2
        We note that counsel’s motion to withdraw also contained the request that new
counsel be appointed for appellant. Such a request is inappropriate in a motion to
withdraw accompanying an Anders brief. New counsel is appointed following the filing of
an Anders brief only if the appellate court determines that the record reflects an arguable
ground for appeal. Bledsoe, 178 S.W.3d at 827.

                                            3